PER CURIAM.
Lewis Dorfman and Jack Harry Stewart commenced a breach of contract action against their tenant, Sun Luck Restaurant, Inc., for payment of property tax pass throughs1 and cost of living adjustments on the rent. Following a nonjury trial, the court entered final judgment for Sun Luck. We affirm in part the trial court’s order *364entering final judgment for Sun Luck, but we reverse the order to the extent that it rejected the validity of the tax pass throughs. National Health Laboratories, Inc. v. Bailmar, Inc., 444 So.2d 1078, 1080-81 (Fla. 3d DCA), rev. denied, 453 So.2d 43 (Fla.1984).
Affirmed in part; reversed in part.

. Paragraph 40 of the lease provided that the landlord could "pass through" increases in real property taxes to the tenant as additional rent. This clause stated, in relevant part,
Landlord shall pay all real estate taxes levied and assessed against the shopping center. Nevertheless, if the amount of such taxes shall increase over and above those levied and assessed for the first full year following the commencement of this Lease, Tenant shall pay to Landlord, upon Landlord’s written demand Pro Rata % of the increase as additional rent.